SUMMARY ORDER

Plaintiff-Appellant Paul-Rene Albertini appeals from the district court’s December 23, 2008, 2008 WL 5351906, order denying summary judgment on his breach of contract claim and granting summary judgment to Defendant-Appellee Warner Music Group Corporation. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
After reviewing the issues on appeal and the record of proceedings below, we affirm for substantially the same reasons articulated by the district court in its thoughtful and well-reasoned opinion.
Accordingly, the judgment of the district court is AFFIRMED.